OPINION
ODOM, Judge.
Appellant entered a plea of guilty before a jury to the offense of unlawful sale of a narcotic drug, to-wit: heroin. The punishment was assessed at twenty-five years and this appeal is taken.
It is noted that appellant’s retained counsel filed his appellate brief with the clerk of the trial court on Tuesday, March 14, 1972. The trial court had entered an order extending the time to file the brief until Monday, March 13, 1972. Therefore, Article 40.09, Section 9, Vernon’s Ann.C.C.P. was not complied with. Such Article requires that the brief be filed with the clerk of the trial court within thirty days after approval of the record by the court, or within such additional period as the court may in its discretion authorize. Stembridge v. State, Tex.Cr.App., 477 S.W.2d 615.
The brief not being properly before us, the grounds of error alleged therein will not be discussed. The record has been reviewed to determine if any matters should be considered in the interest of justice pursuant to Article 40.09, Section 13, V.A.C.C.P., and it is concluded that there are none.
The judgment is affirmed.